UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:8/31 Date of reporting period: 5/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of May 31, 2010(Unaudited) DWS International Fund Shares Value ($) Common Stocks 92.2% Australia 3.2% BHP Billiton Ltd. Woodside Petroleum Ltd. (Cost $28,744,354) Denmark 2.1% A P Moller - Maersk AS "B" Carlsberg AS "B" (Cost $19,819,423) Finland 2.6% Fortum Oyj (a) (Cost $38,068,637) France 17.3% Air Liquide SA BNP Paribas Bouygues SA Cap Gemini (a) Carrefour SA (a) Compagnie de Saint-Gobain Electricite de France (a) France Telecom SA Sanofi-Aventis (a) Technip SA Total SA (a) Vinci SA (Cost $196,910,583) Germany 17.5% Allianz SE (Registered) BASF SE Bayerische Motoren Werke (BMW) AG (a) E.ON AG Fresenius Medical Care AG & Co. KGaA HeidelbergCement AG Linde AG MAN SE RWE AG Siemens AG (Registered) (Cost $178,398,533) Ireland 1.3% CRH PLC (b) CRH PLC (b) (Cost $12,602,874) Italy 6.3% Atlantia SpA (a) Eni SpA (a) Fiat SpA Prysmian SpA Saipem SpA (a) (Cost $69,063,448) Japan 19.0% Canon, Inc. FANUC Ltd. Komatsu Ltd. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Mitsui & Co., Ltd. Mitsui O.S.K Lines Ltd. Nintendo Co., Ltd. Panasonic Corp. Seven & I Holdings Co., Ltd. Shin-Etsu Chemical Co., Ltd. Sumitomo Mitsui Financial Group, Inc. Yamada Denki Co., Ltd. (Cost $183,536,549) Netherlands 3.6% Koninklijke Ahold NV Royal Dutch Shell PLC "A" (Cost $38,750,253) Norway 2.1% Statoil ASA (a) (Cost $24,672,999) Russia 0.7% Sberbank(Cost $3,625,761) Sweden 1.4% Hennes & Mauritz AB "B"(Cost $10,032,668) Switzerland 5.7% Compagnie Financiere Richemont SA "A" Holcim Ltd. (Registered)* Nestle SA (Registered) Swatch Group AG (Bearer) (Cost $50,580,695) United Kingdom 9.4% AMEC PLC British American Tobacco PLC Diageo PLC GlaxoSmithKline PLC Lloyds Banking Group PLC* Unilever PLC Vodafone Group PLC WPP PLC (Cost $101,989,075) Total Common Stocks (Cost $956,795,852) Exchange-Traded Fund 4.3% Japan iShares MSCI Japan Index Fund (a) (Cost $51,898,340) Securities Lending Collateral 18.7% Daily Asset Fund Institutional, 0.28% (c) (d) (Cost $186,440,527) Cash Equivalents 5.0% Central Cash Management Fund, 0.22% (c) (Cost $49,364,087) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,244,498,806) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,275,639,948. At May 31, 2010, net unrealized depreciation for all securities based on tax cost was $81,335,750.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $58,279,008 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $139,614,758. (a) All or a portion of these securities were on loan. The value of all securities loaned at May 31, 2010 amounted to $174,917,776 which is 17.6% of net assets. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. MSCI: Morgan Stanley Capital International As of May 31, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty JPY USD 6/29/2010 ) Credit Suisse Currency Abbreviations JPY Japanese Yen USD United States Dollar At May 31, 2010 the DWS International Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks Industrials 21.7 % Energy 14.7 % Materials 14.3 % Consumer Discretionary 11.9 % Consumer Staples 10.5 % Utilities 8.3 % Information Technology 6.8 % Financials 6.7 % Health Care 2.6 % Telecommunication Services 2.5 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
